DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
ELECTION/RESTRICTION
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Invention I – Claims 1-18, drawn to a MIMO radar system and method, classified in G01S 13/106.
Invention II – Claims 19-20, drawn to another MIMO radar system, classified in G01S 13/284.

The Inventions are independent or distinct, each from the other because Inventions I and II are directed to related inventions. The related Inventions are distinct if: 
the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
the inventions do not overlap in scope, i.e., are mutually exclusive; and 
the inventions as claimed are not obvious variants.1
“…a processor configured to correlate the received radio signals with the selected sequence of bits…”, not required by Invention II.  Conversely, Invention II requires “wherein the first and second subsets are each inverted according to a first and second inversion patterns…a processor configured to correlate the received radio signals with the selected subsets”, not required by Invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification thereof;
A separate status in the art when they are classifiable together; and/or
A different field of search.2
In the instant case, the Inventions have separate classifications, as noted above.  Furthermore, the materially different functions noted above would require a different field of search by employing different search queries.
During a telephone conversation with Jeff Lehman on 03 January 2021 a provisional election was made without traverse to prosecute Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph3:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 1, Applicant recites the limitation, “such that the respective sequences of bits exhibit lower cross-correlation than a random selection of codes.” (emphasis added)  However, Applicant’s use of the term random renders the claim indefinite because it implies that the selection of codes is unstructured and thus impossible to construe whether the cross-correlation of the sequence is indeed lower.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitations as optimizing cross-correlation.

Re claims 2-11, Applicant recites limitations respectively dependent from claim 1, but that fail to cure the deficiencies discussed in the rejection above.  Accordingly, 

Further re claim 10, Applicant recites the limitation, “orthogonal or nearly orthogonal to every other selected subset.” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as orthogonal.

Re claims 12-18, Applicant recites limitations that suffer from the same or substantially the same deficiencies as discussed above with regard to claims 1-11.  Accordingly, claims 12-18 are rejected in the same or substantially the same manner as claims 1-11.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. § 102(a)(1)/(a)(2) as being anticipated by Davis et al., WO 2017187330A1, (“DAVIS”).

Re claim 1, DAVIS discloses a multiple input, multiple output (MIMO) radar arranged on an integrated circuit chip ([0006] – MIMO radar system), comprising: 
a plurality of transmitters, each configured to transmit bursts of modulated radio signals, wherein each respective modulation is defined by a selected sequence of bits chosen from a code set ([0031-0034] – Nt transmitters with pulsed signals with codes); 
a plurality of receivers, each configured to receive the radio signals transmitted by the transmitters and reflected from a plurality of objects in an environment, wherein each object of the plurality of objects comprises a corresponding distance and commensurate round-trip echo delay ([0031-0034] – Nr receivers to receive reflected signals to determine, e.g., range and doppler); and 
 

Re claim 2, DAVIS discloses the system of claim 1, as shown above.
	DAVIS further discloses wherein each transmitter of the plurality of transmitters is configured to digitally modulate the transmitted radio signals, and wherein each transmitter is configured to transmit the modulated radio signals for a selected duration for a selected transmit duty cycle ([0032]). 

Re claim 3, DAVIS discloses the system of claim 1, as shown above.
	DAVIS further discloses wherein each selected sequence of bits is a subset of the code set, wherein the lower cross-correlation comprises zero cross-correlation ([0032]), and wherein the subsets are mutually orthogonal ([0064-0066]). 

Re claim 4, DAVIS discloses the system of claim 1, as shown above.
	DAVIS further discloses wherein each selected sequence of bits is a subset of the code set, wherein the lower cross-correlation comprises a cross-correlation of +/- 1/M, and wherein M is the length of the code subset and the subsets are different shifts of an M-sequence ([0032-0037], [0103-0104], [0087]). 
Re claims 12-14, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1-3, respectively.  Accordingly, claims 12-14 are rejected in the same or substantially the same manner as claims 1-3, respectively.  
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over DAVIS in view of Kenney, JR, US 2010/0166121 (“KENNEY”).

Re claim 5, DAVIS discloses the system of claim 1, as shown above.
DAVIS fails to explicitly disclose wherein the processor comprises a Fast Walsh Transform (FWT) engine for performing the correlations.
However, KENNEY, in the same or in a similar field of endeavor, teaches a signal processor comprising a Fast Walsh Transform (FWT) engine for performing correlations ([0008] – FWT module for generating estimates of cross correlation).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of DAVIS to include the particular FWT processing of KENNEY.  One would have been motivated to do so in order to provide efficient processing of Walsh encoded data (KENNEY at [0006]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a 

Re claim 16, Applicant recites claim limitations of the same or substantially the same scope as that of claim 5.  Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 5.  
Claims 6, 10-11, 15, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over DAVIS in view of Holder, US 2016/0033623, (“HOLDER”).

Re claim 6, DAVIS discloses the system of claim 1, as shown above.
DAVIS further discloses wherein each selected sequence of bits is a subset of the code set ([0031-0034]).
DAVIS fails to explicitly disclose wherein the processor is configured to improve a level of orthogonality between a first subset and a second subset by removing signal values from the received radio signals that are associated with already identified targets to produce a residual of the received radio signals, and wherein the processor is configured to correlate the residual of the received radio signals such that additional targets are identified.
However, HOLDER, in the same or in a similar field of endeavor, teaches a signal processor configured to improve a level of orthogonality between a first subset and a second subset by removing signal values from received radio signals that are associated with already identified targets to produce a residual of the received radio signals, and wherein the processor is configured to correlate the residual of the received radio signals such that additional targets are identified ([0067-0069] – generator receives signal information about targets and clutter and processes the information to remove signal data and identify targets).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of DAVIS to include the signal processing of HOLDER.  One would have been motivated KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, HOLDER merely teaches that it is well-known to improved orthogonality of signal data to enhance target detection.  Since both DAVIS and HOLDER disclose similar signal processing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 10, DAVIS discloses the system of claim 1, as shown above.
DAVIS further discloses wherein each selected sequence of bits is a subset of the code set ([0031-0034]), and wherein the processor is configured to correlate the received radio signals for a selected quantity of range bins during a radar scan, wherein the product of the quantity of range bins with the quantity of transmitters of the plurality of transmitters is less than a quantity of transmission bursts per radar scan ([0091-0094], [0097]).
DAVIS fails to explicitly disclose wherein at least one of 62the quantity of range bins, the quantity of transmitters, and the quantity of transmission bursts per radar scan is selected such that each selected subset is orthogonal or nearly orthogonal to every other selected subset.
However, HOLDER, in the same or in a similar field of endeavor, teaches a signal processor configured to wherein at least one of 62the quantity of range bins, the quantity of transmitters, and the quantity of transmission bursts per radar scan is selected such that each selected subset is orthogonal or nearly orthogonal to every other selected subset ([0039]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of DAVIS to include the signal processing of HOLDER.  One would have been motivated to do so in order to provide enhanced target detection (HOLDER at [0025]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, HOLDER merely teaches that it is well-known to improved orthogonality of signal data to enhance target detection.  Since both DAVIS and HOLDER disclose similar signal processing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 11, DAVIS discloses the system of claim 1, as shown above.
DAVIS further discloses wherein each selected sequence of bits is a subset of the code set ([0031-0034]), and wherein the plurality of transmitters comprises a first transmitter and a second transmitter ([0031-0034]).
DAVIS fails to explicitly disclose wherein a first subset selected for the first transmitter is inverted according to a first inversion pattern, and wherein a second subset selected for the second transmitter is inverted according to a second inversion pattern such that the first subset is orthogonal to the second subset.
However, HOLDER, in the same or in a similar field of endeavor, teaches a signal processor configured to wherein a first subset selected for a first transmitter is inverted according to a first inversion pattern, and wherein a second subset selected for a second transmitter is inverted according to a second inversion pattern such that the first subset is orthogonal to the second subset ([0040]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of DAVIS to include the signal processing of HOLDER.  One would have been motivated to do so in order to provide enhanced target detection (HOLDER at [0025]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, HOLDER merely teaches that it is well-known to improved orthogonality of signal data to enhance target detection.  Since both DAVIS and HOLDER disclose similar signal processing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claims 17, 18, and 15, Applicant recites claim limitations of the same or substantially the same scope as that of claim 6, 10, and 11, respectively.  Accordingly, claims 17, 18, and 15 are rejected in the same or substantially the same manner as claims 6, 10, and 11, respectively.  
Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over DAVIS in view of Kildal, US 2018/0358706, (“KILDAL”).

Re claim 7, DAVIS discloses the system of claim 1, as shown above.
DAVIS fails to explicitly disclose a semiconductor chip, wherein the plurality of transmitters, the plurality of receivers, and the processor are arranged on the semiconductor chip, and wherein the semiconductor chip comprises a metal layer comprising a plurality of dipole antennas, and wherein each of the plurality of dipole antennas is coupled to a respective one of either the plurality of transmitters and the plurality of receivers, such that each of the transmitters and receivers is coupled to a respective dipole antenna of the plurality of dipole antennas.
However, KILDAL, in the same or in a similar field of endeavor, teaches a MIMO radar system comprising a semiconductor chip, wherein a plurality of transmitters, a plurality of receivers, and a processor are arranged on the semiconductor chip, and wherein the semiconductor chip comprises a metal layer comprising a plurality of dipole antennas, and wherein each of the plurality of dipole antennas is coupled to a respective one of either the plurality of transmitters and the plurality of receivers, such that each of the transmitters and receivers is coupled to a respective dipole antenna of the plurality of dipole antennas ([0036-0039], [0052-0053]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of DAVIS to include the MIMO radar system structure of KILDAL.  One would have been motivated to do so in order to provide easy and cheap fabrication of a radar device with KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KILDAL merely teaches that it is well-known to employ a particular MIMO radar structure.  Since both DAVIS and KILDAL disclose similar MIMO radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 8, DAVIS/KILDAL renders obvious the system of claim 7, as shown above.
DAVIS fails to explicitly disclose wherein the plurality of dipole antennas comprises six dipole antennas, and wherein each of the dipole antennas comprises a bow-tie shape.
However, KILDAL, in the same or in a similar field of endeavor, teaches a MIMO radar system wherein the plurality of dipole antennas comprises six dipole antennas, and wherein each of the dipole antennas comprises a bow-tie shape ([0050]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of DAVIS to include the MIMO radar system structure of KILDAL.  One would have been motivated to do so in order to provide easy and cheap fabrication of a radar device with sufficient bandwidth (KILDAL at [0018-0019]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KILDAL merely teaches that it is well-known to employ a particular MIMO radar structure.  Since both DAVIS and KILDAL disclose similar MIMO radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 9, DAVIS/KILDAL renders obvious the system of claim 7, as shown above.
DAVIS fails to explicitly disclose a reflector, wherein the plurality of dipole antennas are arranged as a linear array of antennas, and wherein the reflector is position with respect to the linear array of antennas such that a directivity of the linear array of antennas is controlled.
However, KILDAL, in the same or in a similar field of endeavor, teaches a MIMO radar system comprising a reflector, wherein the plurality of dipole antennas are arranged as a linear array of antennas, and wherein the reflector is position with respect to the linear array of antennas such that a directivity of the linear array of antennas is controlled ([0241]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the MIMO radar system of DAVIS to include the MIMO radar system structure of KILDAL.  One would have been KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KILDAL merely teaches that it is well-known to employ a particular MIMO radar structure.  Since both DAVIS and KILDAL disclose similar MIMO radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2018/0252809, Davis et al. – automotive radar for object detection.
US 2017/0310758, Davis et al. – vehicle radar system using code-modulated signals.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 806.05(j)
        2 MPEP § 808.02
        3 MPEP § 2181, subsection I